Citation Nr: 1749381	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for a thoracic spine disability, characterized as mechanic thoracic spine strain, posttraumatic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to October 1996.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, that, in pertinent part, granted service connection for mechanic thoracic spine strain post traumatic, that was assigned an initial noncompensable disability rating, and denied service connection for tinnitus.

In November 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference hearing.  A transcript of the hearing is of record.

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  Current tinnitus had its onset in service.

2.  Since the initial grant of service connection, the weight of the probative medical evidence of record demonstrates that the Veteran's service-connected thoracic disability has been manifested by subjective complaints of painful motion with intermittent upper back pain with overhead lifting, but without clinical findings of decreased range of motion attributed to the thoracic spine disability, and without medical evidence of incapacitation or neurological deficits associated with the thoracic disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2016).

2.  The schedular criteria for an initial 10 percent rating, but not more, for a thoracic spine disability, characterized as mechanic thoracic spine strain, posttraumatic, have been met since July 7, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As service connection for tinnitus is granted, any error in VA's duty to notify or assist is harmless.

The appeal as to the Veteran's claim regarding his thoracic spine disability arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice regarding VA's duty to assist him in the development of his claim is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in September 2010 (audiology) and December 2010 (thoracic spine) and the examination reports are of record.

The Board's March 2014 remand was to schedule the Veteran for a VA examination of his spine and obtain relevant recent non-VA medical records.  There has been substantial compliance with this remand, as he was scheduled for a VA examination in May 2016, and non-VA medical records from The Riesberg Institute, Ear, Nose, Throat & Voice Center, dated from April 2012 to July 2013, Andrews Orthopaedic Surgery of Spine, dated from August to November 2014, and Baptist Medical Group Family Medicine (Dr. D.), dated from June 2008 to July 2014, were obtained.

Also in March 2014, the Board directed that the AOJ adjudicate the matter of entitlement to service connection for a lumbar spine disorder and give the Veteran and his representative notice of the decision and an opportunity to perfect an appeal as to that issue.  The Board noted that any decision with respect to the Veteran's lumbar spine would affect the evaluation of his thoracic spine disability because they were evaluated together under the General Rating Formula for Diseases and Injuries of the Spine.  38 C F R § 4 71a.  Subsequently, service connection for a lumbar spine disorder was denied in an August 2016 rating decision and the Veteran and his representative were notified of this determination in a September 6, 2016 letter.  See 9/3/16 VBMS Notification Letter.  The Board deferred consideration of the Veteran's increased rating claim, pending final disposition of the claim of entitlement to service connection for a lumbar spine disability.  He did not appeal that determination.  See 38 U.S.C.A. § 7105 (West 2014), 38 C F R. §§ 20 200, 20.201, 20.202 (2016).  

As such, the Board will proceed to the merits.



II. Factual Background and Analysis

A. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection requires evidence of (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015)

The Veteran's noise exposure in service is not in question, nor is his current diagnosis of tinnitus.  The evidence of record establishes both of these elements of service connection.  Indeed, the September 2009 rating decision granted service connection for bilateral hearing loss based, in large measure, on his exposure to his acoustic trauma in service.  Additionally, a September 2009 VA examination report includes a diagnosis of tinnitus.  See 9/8/09 VA Examination, page 4.  

In December 2009, the Veteran reported having constant tinnitus since military service.  See 12/22/09 VA 21-4138 Statement in Support of Claim.  He testified that he worked as a machinist in service and never knew what the ringing in his ears was until it was diagnosed.  See 1/31/14 Legacy Content Manager Documents (LCMD), Hearing Transcript, page 9.  The question is whether there is a link between the noise exposure and current tinnitus or whether the current tinnitus had its onset in service.  The Veteran is competent to report tinnitus or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had loud machinery noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

In September 2009, the VA examiner noted the Veteran's history of military noise exposure as a machinist's mate and civilian occupational exposure to industrial plant operations and farming equipment.  He wore hearing protection in service and during his industrial plant employment.  See 9/8/09 VBMS VA Examination, 
page 2.  The Veteran reported the gradual onset of tinnitus "years ago", and he did not know the exact date.  Id. at 2.  The examiner opined that the Veteran's tinnitus was less likely than not due to military noise exposure.  The examiner's rationale was that service treatment records were silent for complaint or diagnosis of tinnitus and showed evidence of hearing loss that developed or worsened.  The examiner noted that medical literature stated that tinnitus usually accompanied noise-induced hearing loss, and the Veteran could not recall if tinnitus was present during military service.  The examiner observed that noise-induced tinnitus occurred at the time of exposure not after the noise ceased.  

The September 2009 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for tinnitus in the Veteran's service treatment records.  Indeed, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 
21 Vet. App. 23 (2007).  

During his Board hearing, the Veteran explained that his post service occupation working in a chemical plant did not expose him to constant loud noise.  See 1/31/14 LCMD, Hearing Transcript, page 12.  That essentially leaves military noise exposure (and farming) as the only other source of his tinnitus.  The Board notes the Veteran's December 2009 statement of having constant tinnitus since military service.  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board also finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  See Fountain, 27 Vet.App. at 272 (2015) (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a)).

 Thus, considering the competent lay evidence provided by the Veteran, the established noise exposure in service, and noise exposure since service, the evidence linking the Veteran's tinnitus to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

B. Increased Rating

Contentions

The Veteran contends that his thoracic spine disability warrants a compensable disability evaluation.  He treated the disorder with Motrin, Ibuprofen, shots, and a visit to the emergency room.  See 1/31/14 LCDM, Hearing Transcript, page 3.  The Veteran currently worked in the maintenance department of a waste water plant and was able to avoid heavy lifting.  Id. at 4.  He used a back brace several weeks a month.  Id. at 8.


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43.

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board is aware of the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case the VA examinations recorded active range of motion of the pertinent joints and corresponding active range of motion of the opposing joints; the examiners did not record pain with passive motion or with weightbearing.  The Board finds no prejudice in this case because the Veteran has complained of joint pain with palpation but has never complained of pain with weightbearing versus nonweightbearing activities, and there is no evidence of record which suggests that passive motion of the joints in question would be worse than active, or that with weight-bearing for a higher rating.

The Veteran's thoracic spine disability was assigned an initial non-compensable disability evaluation under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, for Diagnostic Code 5237, that rates lumbosacral or cervical strain, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994) ). 

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2016).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Facts

The Veteran's service-connected thoracic spine disability is rated as noncompensable under Diagnostic Code 5237, for lumbosacral or cervical strain.  The relevant non-VA medical records do not discuss complaints of, or treatment for, his thoracic spine disability.

The December 2010 VA examiner noted that the Veteran worked as a waste management treatment operator.  He reported no prescribed bedrest for his thoracic spine disability in the last twelve months and said that the disability had no effect on his activities of daily living.  The Veteran had to be careful with lifting objects.  He used over-the-counter Aleve for his back that was helpful.  The Veteran denied having any surgery for his thoracic spine disability and reported that, after service, in approximately 2005, he had radicular pain as related to his lumbar spine but not his service connected thoracic spine.  He underwent surgery on his lumbar spine in 2005, a lumbar laminectomy and diskectomy.  In 2009, he underwent reexploration of the laminectomy and diskectomy with improvement.  The examiner reviewed the Veteran's post service medical records and noted they did not discuss treatment for the thoracic spine disability.

The Veteran complained of daily, intermittent, thoracic spine pain, that he rated as a 1 out of 10 on a pain scale of 10, and described the pain as more of a soreness or an achy pain in the upper back between the shoulder blades that lasted from 20 minutes to 2 hours.  He had upper back pain if he held his arms up for too long, such as driving, that bothered his thoracic spine.  The Veteran's thoracic spine pain was centered in his upper back between his shoulder blades.  He also had constant lower back pain on the lower right hand side with radiation to the right leg lateral aspect.  He did not use assistive devices and was able to walk for 20 to 30 minutes.  

The Veteran had flare-ups of increased pain with increased activity, particularly bending over and lifting objects.  He did not have incapacitating episodes of thoracic spine pain.  

The Veteran walked with a normal gait.  There was no atrophy or loss of tone strength.  Sensory examination was intact to pinprick and light touch in the upper extremities.  Thoracolumbar range of motion was forward flexion from 0 to 85 degrees, extension from 0 to 25 degrees, right and left lateral flexion were from 
0 to 28 degrees, and right and left lateral rotation were from 0 to 35 degrees.  The examiner noted that the Veteran's range of motion was limited by report of discomfort.  Thoracic spine X-rays taken at the time showed a normal thoracic spine.  Lumbar spine X-rays showed narrowing of the disc space at L4-L5, with minimal anterior hypertrophic spondylosis.  Diagnoses included service-connected thoracic spine mechanical strain, resolved, for which the examiner reported no objective residuals and no functional limitations.

In a January 2011 addendum, a VA examiner stated that the Veteran's predominant range of range of motion in the thoracolumbar spine was in the lumbar area, as such the thoracic spine provided little to no effect on the thoracolumbar range of motion.  Thus, his decreased range of motion was caused by, or related to, his lumbar spine condition.  See 1/18/11 VBMS Medical Treatment Record Government Facility.

The May 2016 VA examiner noted diagnoses of lumbosacral strain and degenerative arthritis of the spine, and that thoracic strain was diagnosed in March 1994 and thoracic degenerative disc disease was diagnosed in September 1994.  Lumbar strain was diagnosed in 1984 and 1992 and lumbar degenerative disc disease was diagnosed in June 2008.

The examiner reviewed the Veteran's service treatment records regarding his complaints of, and treatment for, thoracic pain.

The Veteran currently gave a history of upper back injury in service in 1994 while stationed on a Greek island.  He was unable to raise both arms and was treated conservatively.  Since then, he had intermittent upper back pain, especially when trying to do overhead lifting, but reported more pain in the lumbar area.

The examiner noted the Veteran's history of two lumbar spine surgeries, in 2005, and 2009.  He worked at a sewage treatment plant and limited his activities with respect to lifting.  The Veteran had low back pain with driving, prolonged sitting, bending or descending stairs.  He limited himself to lifting no more than 20 pounds and, despite low back pain, was able to maintain his property once a week using a riding lawn mower.

The Veteran had flare-ups of low back pain with wrong turns or movements.

Range of motion of the Veteran's thoracolumbar spine was flexion from 0 to 
60 degrees, extension was from 0 to 15 degrees, and right and left lateral flexion and rotation all from 0 to 20 degrees.  The examiner noted that the Veteran had low back pain with motion that caused functional loss and there was additional loss of motion of the lumbosacral spine after repetitive motion. 

There was tenderness of the Veteran's lower mid back and to the right paravertebral area on palpation.  His upper back area was nontender on palpation.  There was normal strength (5/5) and no muscle atrophy.  Reflexes were normal as was sensory examination.  No other neurologic abnormalities associated with the thoracolumbar spine were noted.  The Veteran did not have IVDS.  X-rays of the Veteran's thoracic spine showed degenerative disease mid thoracic spine.  See 8/17/16 LCDM, CAPRI, page 1.

As to the functional impact of the Veteran's thoracolumbar (spine) disability on his ability to work, the examiner noted that, over the years, he reported intermittent upper back pain especially when trying to do overhead lifting, but reported more pain in his lumbar area.  

The examiner observed that the Veteran's thoracic strain and thoracic degenerative disc disease were diagnosed in 1994 that caused no functional limitation.  His current diagnosis was thoracic degenerative disc disease that caused no functional limitation.  Upon review of the Veteran's medical records, and after clinical evaluation, the examiner opined that the Veteran's current thoracic strain and thoracic degenerative disc disease/degenerative joint disease herniated nucleus pulposus were at least as likely as not the same as the thoracic strain and thoracic degenerative disc disease/herniated nucleus pulposus shown in the service treatment records, confirmed by thoracic magnetic resonance image (MRI) in September 1994 and current thoracic X-ray.

The examiner further opined that there was no current functional limitation related to the Veteran's thoracic disability as his decreased range of motion was caused by, or related to, his lumbar spine disorder.

Analysis

On review of the evidence above, the Board notes at the outset, that the Veteran does not have schedular compensable limitation of motion for the thoracic spine as evidenced in December 2010 and May 2016 VA examination reports and private medical records.  There was no evidence during the two examinations of painful motion of the thoracic spine.

However, the Board notes that the Veteran reported intermittent upper back pain especially when trying to do overhead lifting, including in May 2016, when thoracic degenerative disc disease was noted.  The Board finds a rating of 10 percent is warranted for the groups of minor joints of the thoracic spine with subjectively painful motion.  38 C.F.R. §§ 4.45(f), 4.59.  The Board finds that evaluation in excess of 10 percent is not warranted because the Veteran had no pain on examination, to include after repetitive motion, and no other symptoms approximating a schedular evaluation in excess of 10 percent.  

In reaching this conclusion, the Board recognizes that degenerative disease at the mid-thoracic spine was shown on X-ray of the Veteran's thoracic spine in May 2016.  However, a rating higher than the assigned 10 percent is not warranted even with consideration of that degenerative disease.  This is so because degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, there is no documented limitation of motion associated with the Veteran's thoracic spine disability and the assigned 10 percent rating contemplates his painful thoracic motion.  Id.

The Veteran is competent to report his symptoms.  He is not, however, competent to opine as to the causes of those symptoms.  Medical professionals clearly resorted to their own medical expertise in determining the causes of the Veteran's reported symptoms.  The Board, therefore, has accorded more probative value to the 
VA examination reports and opinions.  In this regard, a rationale for the opinions was provided based on an accurate history that included the Veteran's reports.  In addition, the findings are supported by the VA and private treatment records.  Nothing in the Veteran's description or the probative medical evidence of record shows a disability picture for the thoracic spine approximating an schedular evaluation higher than the initial 10 percent ratings awarded by the Board herein. 

In sum, resolving all doubt in the Veteran's favor, the Board finds that, based on the evidence and analysis above, an initial rating of 10 percent, but not more, is warranted for the Veteran's thoracic spine disability since the initial grant of service connection and his appeal is granted to this extent.  38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected thoracic spine disability, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for tinnitus is granted.

An initial 10 percent rating for a thoracic spine disability, characterized as mechanic thoracic spine strain, posttraumatic, is granted since July 7, 2009.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


